                          United States District Court
                            SOUTHERN DISTRICT OF CALIFORNIA


Zuri Sana-Kabisa Young
                                                             Civil Action No. 19cv270-MMA(KSC)

                                               Plaintiff,
                                        V.
See attachment                                                 JUDGMENT IN A CIVIL CASE


                                             Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court:
1) Denies Plaintiff’s Motion to Proceed IFP (Doc. No. 5) as barred by 28 U.S.C. § 1915(g);
2) Dismisses this civil action without prejudice for failure to pay the full statutory and administrative
$400 civil filing fee required by 28 U.S.C. § 1914(a);
3) Certifies that an IFP appeal from this Order would be frivolous and therefore, would not be taken in
good faith pursuant to 28 U.S.C. § 1915(a)(3)




Date:            3/4/19                                         CLERK OF COURT
                                                                JOHN MORRILL, Clerk of Court
                                                                By: s/ R. Chapman
                                                                                    R. Chapman, Deputy
                         United States District Court
                              SOUTHERN DISTRICT OF CALIFORNIA

                                      (ATTACHMENT)

                                                      Civil Action No. 19cv270-MMA(KSC)


Defendants
Thomas Moore
(was) Correctional Officer

C/O R. Casas
Correctional Officer, 3rd Watch

J. Duran
Corretional Sergent C-Yard

J. Arellano
Correctional Lieutenant C-Yard

J. Salinas

Capt. P. Bracamonte

Patrick Covello
Warden
